TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00597-CV



                           Crystal Elizabeth De La Torre, Appellant

                                                 v.

                             Armando De La Torre, Jr., Appellee




     FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
     NO. 18-3333-FC3, THE HONORABLE DOUG ARNOLD, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on November 14, 2019.

Appellant’s counsel has now filed an opposed motion for extension of time, requesting that the

Court extend the time for filing appellant’s brief in this accelerated appeal by 60 days. We grant

the motion for extension of time and order appellant to file a brief no later than January 13, 2020.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on November 27, 2019.



Before Chief Justice Rose, Justices Triana and Smith